DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/31/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 11, 13 are objected to because of the following informalities:  
Claim 11 recites the limitation “a food capsule” in line 1. The limitation “a food capsule” in claim 11 appears to have previously been recited in claim 1 (lines 5-6). Therefore, the limitation “a food capsule” in claim 11 (line 1) should read “the food capsule” to properly refer to the corresponding limitation that has been previously recited in claim 1 (lines 5-6).
Claim 13 recites the limitation “a food capsule” in line 2. The limitation “a food capsule” in claim 13 (line 2) appears to have previously been recited in claim 1 (lines 5-6), claim 11 (line 1), and claim 13 (line 1). Therefore, the limitation “a food capsule” in claim 11 (line 1) should read “the food capsule” to properly refer to the corresponding limitation that has been previously recited in claim 1 (lines 5-6), claim 11 (line 1), and claim 13 (line 1).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an accommodating component” in claim 1 (lines 7-8) and “the accommodating component is utilized to carry or affix the food capsule” in claim 1 (lines 10-11). This limitation uses generic placeholder “component” (Prong A); the term “component” is modified by functional language “is utilized to carry or affix the food capsule” (Prong B); and the term “component” is not modified by sufficient structures, materials or acts for performing the claimed function (Prong C). Therefore, the limitation “an accommodating component” in claim 1 (lines 7-8) and “the accommodating component is utilized to carry or affix the food capsule” in claim 1 (lines 10-11) invokes 35 U.S.C. 112(f). For examination purposes, the limitation “an accommodating component” in claim 1 (lines 7-8) and “the accommodating component is utilized to carry or affix the food capsule” in claim 1 (lines 10-11) will be interpreted as any components that are capable of carry or affix the food capsule, and equivalents. 
“a sealing unit electrically connected to the control circuit, the sealing unit serving as the accommodating component through sealing the food capsule by a structural design and generating a pressure inside the accommodating space” in claim 1 (page 2, lines 22-25). This limitation uses generic placeholder “unit” (Prong A); the term “unit” is modified by functional language: “connected to the control circuit” and “serving as the accommodating component through sealing the food capsule by a structural design and generating a pressure inside the accommodating space” (Prong B); and the term “unit” is not modified by sufficient structures, materials or acts for performing the claimed function (Prong C). Therefore, the limitation “a sealing unit electrically connected to the control circuit, the sealing unit serving as the accommodating component through sealing the food capsule by a structural design and generating a pressure inside the accommodating space” in claim 1 (page 2, lines 22-25) invokes 35 U.S.C. 112(f). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites following limitations:
“an accommodating component” in lines 7-8 and “the accommodating component is utilized to carry or affix the food capsule” in lines 10-11. These limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. See 35 U.S.C 112 (f) Claim Interpretation section above. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
“a sealing unit electrically connected to the control circuit, the sealing unit serving as the accommodating component through sealing the food capsule by a structural design and generating a pressure inside the accommodating space” on page 2 (lines 22-25). Claim limitation “a sealing unit electrically connected to the control circuit, the sealing unit serving as the accommodating component through sealing the food capsule by a structural design and generating a pressure inside the accommodating space” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In addition, claim 1 recites “the sealing unit serving as the accommodating component” on page 2 (lines 22-23); however, the limitation “accommodating component” also invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function of the limitation “accommodating component”. The drawing shows “sealing unit 508” in Figure 5 but it fails to show the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Additionally, it is unclear what is meant by the limitation “a structure design”; and specification fails to describe how the sealing unit “generating a pressure inside the accommodating space”. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 recites the limitation “a heater” on page 2 (line 8). However, there is a limitation “a heating component” has been recited previously in claim 1, page 1 (lines 8-9). Therefore, it is unclear if the limitation “a heater” refers to the same heating component or a different heating component.
Claims 2-15 are rejected by virtue of their dependency on claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (Pub. No. KR 20170109149 A) in view of Hu (Pub. No. CN 109674337 A) and Egginger et al. (Pub. No. EP 1059490 A2).
Regarding claim 1, Park discloses a multi-functional cooking device (cooking apparatus, figs.1-4), which integrates a plurality of cooking functions through circuits, structures, and software programs [cooking apparatus figs.1-4 can integrates a plurality of cooking functions through circuits, structures, and software programs as indicated by Par.0003 and Par.0016] [Par.0003 cited: “These instant foods are mostly instant foods, and they can be cooked instantly from the restaurants such as soup bowls, hot springs, roasted noodles, cold noodles, hot noodles, fried rice, etc”; Par.0016 cited: “A control circuit unit having a wireless communication module for communicating with the integrated management server through a communication network by driving the heating cooker by determining steam heating or induction heating according to a recipe corresponding to the instant food sensed by the recognition device”] that are implemented by an embedded system [embedded system as shown in fig.1], the multi-functional cooking device (cooking apparatus, figs.1-4) comprising: 
a body (body, see annotated fig.1 below) formed with an accommodating space (space inside main body structure as shown in annotated fig.1) for disposing a food capsule (food, annotated fig.1) [it is noted that the limitation “a food capsule” is intended use, and shell 10 of automatic cooking device is capable of disposing a food capsule]; 
a main body structure (main body structure, annotated fig.1) including 
a water storage component (“water tank”, Par.0018), 
an accommodating component (elevating device equipped with the rod and heating nozzle, as shown in annotated fig.1), 
a water providing component (water is supplied by the rod carrying water, annotated fig.1), 
a heating component (heating nozzle, annotated fig.1), and 
a penetrating component (the rod including heating nozzle and water supply, as shown in annotated fig.1), 
wherein the water storage component is utilized to accommodate water (water tank is used to accommodate water, Par.0050), 
the accommodating component is utilized to carry or affix the food capsule (elevating device equipped with the rod and heating nozzle can carry or affix the food, as shown in fig.1), 
the penetrating component is a rod structure that is utilized to penetrate the food capsule (the rod including heating nozzle and water supply is utilized to penetrate the food, as shown in annotated fig.1, and indicated by Par.0033), 
the water providing component (water is supplied by the rod carrying water, annotated fig.1) provides water flowing into the food capsule through the penetrating component (heating nozzle spray hot water from water supply rod into food, annotated fig.1), and 
the heating component (heating nozzle, fig.1) is utilized to heat up the water flowing through the water providing component (heating nozzle configured to heat up the water flowing through and spray hot water or steam into food, as shown in fig.1 and indicated by Par.0033); 
one or more cooking tools (the rod including heating nozzle and water supply, annotated fig.1) that are disposed inside the body (body, annotated fig.1) and that serve as the penetrating component for cooking food inside the food capsule (the rod including heating nozzle and water supply is utilized to penetrate the food capsule to cook food by heating with hot water or steaming with hot steam, as shown in annotated fig.1 and indicated by Par.0033); and 
a circuit system (control circuit, Par.0016), including: 
a control circuit (control circuit unit, Par.0016) utilized to control the multi-functional cooking device to execute a plurality of cooking programs in the multi- functional cooking device (control circuit unit having a wireless communication module for communicating with the integrated management server through a communication network by driving the heating cooker by determining steam heating or induction heating according to a recipe corresponding to the instant food sensed by the recognition device, Par.0016); 
a memory unit (microcomputer, Par.0018) [it is noted that memory is a necessary component of a microcomputer] electrically connected to the control circuit (microcomputer is connected to control circuit, Par.0018), the memory unit (microcomputer, Par.0018) being a storage of the multi-functional cooking device (microcomputer has memory to store data; as described in details in Par.0016-0018 and Par.0022); 
a control panel (the input unit connected with a touch button, Par.0018) electrically connected to the control circuit (the input unit is electrically connected to the control unit, Par.0018) [Par.0018 cited: “the input unit is connected with a touch button, a plurality of limit switches, a temperature sensor, a water level sensor, and a cooking vessel detection sensor; The control unit is connected to a display provided on the front surface of the main body through a communication network to display a screen”], the control panel providing a selection of one or more default cooking programs (customer can select one or more default cooking programs as indicated by Par.0017, Par.0020 & Par.0022) [Par.0017 cited: “a point management unit for managing points accumulated after the customer inputs the age and gender of the customer when selecting the instant food menu”; Par.0020 cited: “The present invention can select and cook steam or induction heating corresponding to various types of ready-to-eat food”; Par.0022 cited: “the present invention can guide the selection and cooking process of instant food cooking through display to the customer”], or providing a function of a plurality of user-programmable programs and storing the user-programmable cooking programs in the memory unit [Par.0055 cited: “the control circuit unit is configured to receive the cooked food menu recipe by communicating with the wired and wireless communication module and the integrated management server, and collects the new menu and sales related data from the instant food preparation apparatus of the merchant / agent And a data management unit for transmitting the data to the management serve”] [it is noted that the limitation “the control panel providing a selection of one or more default cooking programs, or providing a function of a plurality of user-programmable programs and storing the user-programmable cooking programs in the memory unit” is in alternative form; therefore, only one of these features were given patentable weight during examination]; 
a heater electrically connected to the control circuit (heaters are electrically connected to the control circuit as indicated by Par.0016), the heater heating up the food capsule through the one or more cooking tools penetrating inside the food capsule (heaters are heating up the food capsule through the rod with heating nozzle penetrating inside the food capsule, as shown in fig.1) according to a temperature of each of the cooking programs (temperature sensor is provided and connected to control circuit, and food is cooked depends on recipe corresponding to the instant food sensed by the recognition device, as indicated by Par.0016-0018; thus, heater is provided heat according temperature of each of the cooking programs according to each instant food, Par.0016-0018 and Par.0052) [Par.0052 cited: “According to the recipe corresponding to the instant food sensed by the recognition device, steam heating or induction heating is determined to control the cooking process and managed by the control circuit unit”]; 
a water spray unit (nozzle of the heating nozzle, annotated fig.1) electrically connected to the control circuit, the water spray unit generating water vapor at a high temperature to heat up the food in the food capsule disposed in the accommodating space (heating nozzle connected to control circuit to spray hot steam or water depends on recipe chosen for food, Par.0013 and Par.0016); and 
a sealing unit electrically connected to the control circuit, the sealing unit serving as the accommodating component through sealing the food capsule by a structural design and generating a pressure inside the accommodating space (see 35 U.S.C 112(f) Claim Interpretation and 35 U.S.C. 112(b) Claim Rejection Sections above for this limitation; at best understood, the instant food is sealed in the cooking container, as indicated by Par.0006; and accommodating component, in this case, the elevating device equipped with the rod and heating nozzle, connected to control circuit and configured to spray hot steam inside the cooking cavity, thus, pressure is generated inside the cooking cavity as increasing in temperature) [Par.0006 cited: “after completing the first prepared food through the corresponding food cooking process, the instant food is sealed and packaged in a paper container with a built-in high-frequency induction heating element, a synthetic resin container, or a cooking container made of an aluminum container”].

    PNG
    media_image1.png
    839
    1145
    media_image1.png
    Greyscale

Park does not disclose:
the penetrating component is a telescopic rod structure, 
a microwave emitter electrically connected to the control circuit, the microwave emitter emitting microwaves scattering in the accommodating space to heat up the water in the food capsule; 
a fan unit electrically connected to the control circuit, the fan unit blowing air at a high temperature inside the accommodating space to heat up the food in the food capsule; 
Hu teaches a automatic cooking machine (figs.1-10) comprising:
the penetrating component is a telescopic rod structure (“automatic telescopic rod”, Par.0024); 
Egginger teaches a cooking appliance (figs.1-3) comprising:
a microwave emitter (“microwave emitter”, Par.0002) electrically connected to the control circuit (control units 17 & 19 with circuit, Par.0010) [microwave emitter is a heater electrically connected to control units 17 & 19, as indicated by Par.0010], the microwave emitter emitting microwaves scattering in the accommodating space to heat up the water in the food capsule (microwave emitter is the heater configured to for emit microwaves scattering to heat food inside of cooking cavity, as indicated by Abstract and Par.0002); 
a fan unit (air fan 13, fig.1) electrically connected to the control circuit (control units 17 & 19 with circuit, Par.0010) [fan 13 is a component of the cooking appliance figs.1-3, and components of cooking appliance figs.1-3 electrically connected to control units 17 & 19, as indicated by Par.0010], the fan unit blowing air at a high temperature inside the accommodating space to heat up the food in the food capsule (air fan 13 configured to blow hot air at high temperature into the cooking cavity, as indicated by Par.0006) [Par.0006 cited: “The hot air distributed in the cooking chamber by a circulating air fan hits all areas of the food support or the food to be cooked evenly over the entire duration of the cooking process”]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied a simple substitution of the telescope rod structure, as taught by Hu, for the rod as disclosed by Park, because the substitution of one known element for another with no change in their respective functions, and the modification would have yield nothing than a predictable result of transferring and/or spraying the hot water to the food/food container inside the cooking cavity. See MPEP 2143 I (B). And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modification of Park in view of Hu, by further adding the teachings of microwave emitter and fan, as taught by Egginger; because by doing so, the food can be heated up and kept warm after the cooking process with the heating nozzle, and the heat inside of cooking cavity can be evenly distributed.

Regarding claim 2, modified Park teaches the apparatus as set forth above, Park also discloses:
wherein the accommodating space has a multilayer structure (multilayer structures, as shown in figs.1-2, and indicated by Par.0001), which is utilized to realize a plurality of steps in one of the cooking programs [it is noted that the limitation “which is utilized to realize a plurality of steps in one of the cooking programs” is intended use and the cooking apparatus figs.1-4 is capable of realizing a plurality of steps in one of the cooking programs].

Regarding claim 3, modified Park teaches the apparatus as set forth above, Park also discloses:
wherein each of the cooking programs are realized by the circuits, the structures of the multi-functional cooking device, and the embedded system (as incorporated and cited in the rejection of claim 1, control circuit unit having a wireless communication module for communicating with the integrated management server through a communication network by driving the heating cooker by determining steam heating (i.e., the rod with heating nozzle, annotated fig.1) or induction heating according to a recipe corresponding to the instant food sensed by the recognition device, Par.0016), and 
the cooking modes includes one of an oven mode, a microwave mode, a superheated steam oven mode, an air fryer mode, and a pressure cooker mode, or a combination thereof (cooking apparatus figs.1-4 includes an oven mode because there are induction heating as shown in annotated fig.1; additionally, cooking apparatus figs.1-4 includes superheated steam oven mode since the heating nozzle sprays hot water or steam into food, Par.0013).

Regarding claim 4, modified Park teaches the apparatus as set forth above, Park also discloses:
wherein a program (management server, Par.0039) executing the cooking programs is stored in the memory unit, the cooking programs are controlled by the control circuit (integrated management server manages the heating cooker by determining steam heating or induction heating according to a recipe corresponding to the instant food sensed by the recognition device; and the control circuit unit is configured to receive the cooked food menu recipe by communicating with the wired and wireless communication module and the integrated management server, and collects the new menu and sales related data from the instant food preparation apparatus of the merchant/agent and a data management unit for transmitting the data to the management server; as indicated by Par.0039 and Par.0055), and the program includes: 
setting a cooking mode (integrated management server manages the heating cooker by determining steam heating or induction heating according to a recipe corresponding to the instant food sensed by the recognition device, Par.0039); 
the control circuit obtaining a set of cooking parameters and the cooking programs according to the cooking mode (control circuit connected to and control set of elevating device, the rod carrying water supply, heating nozzle, water tank, motor, induction coil in order to cook food according to recipe and menu based on type of the instant food, Par.0018, Par.0039 & Par.0055); 
the control circuit executing the cooking programs according to the set of cooking parameters (control circuit controls the steam generator and the hot water generator provided in the electric charger so as to supply steam or hot water to the cooking container when the control circuit unit is placed on the tray and then enters the cooking chamber, Par.0054); 
activating the one or more cooking tools and corresponding ones of the water storage component (“water tank”, Par.0018), the accommodating component (elevating device equipped with the rod and heating nozzle, as shown in annotated fig.1), the water providing component (water is supplied by the rod carrying water, annotated fig.1), the heating component (heating nozzle, annotated fig.1), and the penetrating component (the rod including heating nozzle and water supply, as shown in annotated fig.1) in the circuit system (control circuit connected to and activate elevating device, the rod carrying water supply, heating nozzle, water tank, motor, induction coil, as indicated by Par.0018 and shown in fig.3); and 
controlling the one or more cooking tools and corresponding ones of the water storage component (“water tank”, Par.0018), the accommodating component (elevating device equipped with the rod and heating nozzle, as shown in annotated fig.1), the water providing component (water is supplied by the rod carrying water, annotated fig.1), the heating component (heating nozzle, annotated fig.1), and the penetrating component (the rod including heating nozzle and water supply, as shown in annotated fig.1) to cook the food capsule, thereby concluding the cooking programs (control circuit connected to and control elevating device, the rod carrying water supply, heating nozzle, water tank, motor, induction coil in order to cook food, as indicated by Par.0018 and shown in fig.3).

Regarding claim 5, modified Park teaches the apparatus as set forth above, Park also discloses:
wherein the accommodating space has a multilayer structure (multilayer structures, as shown in figs.1-2, and indicated by Par.0001), which is utilized to realize a plurality of steps in one of the cooking programs [it is noted that the limitation “which is utilized to realize a plurality of steps in one of the cooking programs” is intended use and the cooking apparatus figs.1-4 is capable of realizing a plurality of steps in one of the cooking programs].

Regarding claim 6, modified Park teaches the apparatus as set forth above, Park also discloses:
wherein the one or more cooking tools (the rod including heating nozzle and water supply, annotated fig.1) are utilized to penetrate inside the food capsule to heat up or inject fluid (the rod with heating nozzle for spraying hot water or steam inside food, as shown in figs.1-2, Par.0013).

Regarding claim 7, modified Park teaches the apparatus as set forth above, Park also discloses:
wherein the accommodating space has a multilayer structure (multilayer structures, as shown in figs.1-2, and indicated by Par.0001), which is utilized to realize a plurality of steps in one of the cooking programs [it is noted that the limitation “which is utilized to realize a plurality of steps in one of the cooking programs” is intended use and the cooking apparatus figs.1-4 is capable of realizing a plurality of steps in one of the cooking programs].

Regarding claim 11, modified Park teaches the apparatus as set forth above, Park also discloses:
a food capsule (food packages, as shown in fig.1) utilized in the multi-functional cooking device (cooking apparatus, figs.1-4) as claimed in claim 1, the food capsule food packages, as shown in fig.1) comprising: 
a penetrable package (package of food is penetrable, as shown in fig.1, as the heating nozzle penetrating the food package) in which food, ingredients, or condiments are disposed (food and ingredients are disposed inside the food package, as indicated by Par.0003 and Par.0006), the penetrable package (package of food is penetrable, as shown in fig.1) being made of heat resistive material (food packages can be made of an aluminum container, as indicated by Par.0006; and aluminum is heat resistive); 
wherein a container is disposed in the accommodating space of the multi-functional cooking device when cooking (it is noted that the limitation “a container” is intended use and the cooking apparatus figs.1-4 disclosed by Park is capable of disposing a container inside the body of the cooking apparatus figs.1-4), and the one or more cooking tools (the rod including heating nozzle and water supply, annotated fig.1) penetrate into the penetrable package (food package, annotated fig.1) and cook the food in the food capsule (heating nozzle spray hot water or steam into food in the food package to cook the food; as shown in fig.1 and indicated by Par.0013 or as cited and incorporated in the rejection of claim 1).

Regarding claim 12, modified Park teaches the apparatus as set forth above, Park also discloses:
wherein the food capsule (food package, fig.1) includes food and an instant food packet (it is noted that as indicated by Par.0003, the food package includes food and instant food packet, such as instant noodles), and 
the food is cooked through being heated once or through executing one of the cooking programs (the food is cooked through by hot water or steam coming from heating nozzle or by induction coil, as indicated by Par.0013, or as cited and incorporated in the rejection of claim 1).

Regarding claim 13, modified Park teaches the apparatus as set forth above, Park also discloses:
wherein the food capsule is realized through encapsulating the food into a food capsule (cooking apparatus figs.1-4 comprising a recognition device configured recognize the instant food and control heating elements to cook the food according to recipe, as indicated by Par.0016), and then
the food capsule is mixed with other ingredients for cooking (food package is mixed with hot water or steam, or other instant food ingredients for cooking food, as indicated by Par.0006 and Par.0013).

Regarding claim 14, modified Park teaches the apparatus as set forth above, Park also discloses:
wherein the penetrable package is made of a penetrable aluminum foil (food packages can be made of an aluminum container, as indicated by Par.0006; and food packages are penetrable as shown in fig.1).

Regarding claim 15, modified Park teaches the apparatus as set forth above, Park also discloses:
wherein the penetrable package is made of a recycled material (food packages can be made of an aluminum container, as indicated by Par.0006; and aluminum is a recycled material; thus, food packages are made of recycled material).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (Pub. No. KR 20170109149 A) in view of Hu (Pub. No. CN 109674337 A) and Egginger et al. (Pub. No. EP 1059490 A2), and further in view of Kim (Pub. No. KR 20180088295 A).
Regarding claim 8, modified Park teaches the apparatus as set forth above, Park also discloses:
wherein the multilayer structure includes 
a first layer (first layer, annotated fig.1) for disposing ingredients [it is noted that the limitation “for disposing ingredients” is intended used, and the first layer of cooking apparatus is capable of disposing ingredients], 
a second layer (second layer, annotated fig.1) for disposing the food capsule [it is noted that the limitation “for disposing the food capsule” is intended used, and the first layer of cooking apparatus is capable of disposing food capsule as shown in fig.2], and 
Park does not disclose:
a third layer disposed with a container for receiving the food in the food capsule after being cooked.
Kim teaches:
a third layer (third lift shelf 123, figs.1-6b) disposed with a container (container is disposed on the third lift shelf 123, as shown in fig.6a) for receiving the food in the food capsule after being cooked [it is noted that the limitation “for receiving the food in the food capsule after being cooked” is intended use, and the third lift shelf 123 is capable of receiving the food in the food capsule after being cooked, as shown in fig.6a].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modification of Park in view of Hu and Egginger, to further include the teaching of the third lift shelf, as taught by Kim, in order to have an extra shelf for placing the after-being-cooked food after the food being cooked in top two layers.  

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (Pub. No. KR 20170109149 A) in view of Hu (Pub. No. CN 109674337 A), Egginger et al. (Pub. No. EP 1059490 A2), and Kim (Pub. No. KR 20180088295 A), and further in view of Moon et al. (U.S. Pub. No. 2004/0035845 A1).
Regarding claim 9, modified Park teaches the apparatus as set forth above, but does not teach:
further includes a structure in which another container is disposed for receiving residue generated after the food capsule is cooked.
Moon teaches a cooker (figs.1-7) comprising:
a structure in which another container (drip pan 26, figs.1-4) is disposed for receiving residue generated after the food capsule is cooked (drip pan 26 is disposed for receiving residue generated after the food is cooked, as indicated by Par.0014) [Moon, Par.0014 cited: “The drip pan 26 serves to catch food particles and drippings from food items placed on the cooking rack 38”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park in view of Hu, Egginger, and Kim, to further include the teaching of the drip pan, as taught by Moon, in order to capture the residue generated during and after the food being cooked to keep the cooking apparatus clean and avoid damage to the cooking apparatus, as recognized by Moon [Moon, Par.0014].  

Regarding claim 10, modified Park teaches the apparatus as set forth above, but does not teach:
wherein the container and the another container are made of a recycled material.
Moon teaches:
wherein the another container are made of a recycled material (the drip pan 26 is made of aluminum, as indicated by Par.0013; and aluminum is recyclable; thus, the drip pan 26 is made of recycled material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park in view of Hu, Egginger, and Kim, to further include the teaching of container made of recycled material, as taught by Moon, so that the container used in the cooking apparatus and the another container used for receiving residue are both made of recycled material, in order to reduce need for new raw materials, as well as save water and energy to protect resources.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Hu (CN 108013748 A) discloses an intelligent cooking machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN-LE whose telephone number is (571)272-7535. The examiner can normally be reached M-F 9:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAO UYEN TRAN-LE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761